 BAKERY DRIVERS LOCAL NO. 276107be affected by a lawfulagreement requiring membership in a labor organization as a conditionof employment,POULTRYENTERPRISES, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered byanyother material.BAKERY DRIVERS LOCAL NO. 276, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFLandCAPI-TAL SERVICE, INC. Case No. 21-CC-130. July 13, 1953ORDER DENYING MOTION TO MODIFY DECISION AND ORDEROn September 8, 1952, the Boardissued itsDecision andOrder' in the above-entitled proceeding, finding that theRespondent Union had picketed the employee and deliveryentrancesat thepremises ofretail storecustomersof CapitalService, Inc. (the charging party herein) in violation of Section8 (b) (4) (A) of the Act, and enjoining the Respondent from soviolating -that section of the Act. Our Order, however, did notprescribe the consumer picketing at the customer entrancesin front of said retail stores which was in no way directed tothe employees of those stores.Thereafter, in an ancillary injunction proceeding involvinginter alia the power of a State court to exercise jurisdictionover the same labor controversypresent inthe instant case,theCourt of Appeals for the Ninth Circuit, on appeal, heldthat the Act preempted the controversy to the exclusion ofState law.In soholding, the court concluded, contrary to theposition of the General Counsel in the injunction proceeding,that the consumer picketing at the customer entrances at thepremisesof the retailstores,addressed to the public, re-strained and coerced Capital Service's employees in violationof Section 8 (b) (1) (A) of the Act.'Capital Service has now filed a motion with the Board,requesting that the Decision and Order herein be modifiedin conformity with the opinion of the court,so asto find thatthe consumer picketing involved constituted unlawful restraintand coercion of Capital Service employees, and to enjoin suchpicketing. The General Counsel and the Respondent oppose thismotion on the merits, contending that such picketing is notan unfair labor practice; the latter further contends that theconsumer picketingissue(involving Capital Service employees)decided by the court in the injunction proceedingwas not one1100 NLRB 1092.2Capital Service, Inc., etc. v. N. L. R. B., 31 LRRM 2326 (C. A. 9), amended on rehearing32 LRRM 2280.106 NLRB No. 27. 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the issues framed by the complaint or litigated at the hearingin the instant unfair labor practice proceeding before theBoard.For reasons appearing below,we find merit in theRespondent's procedural objection to the granting of the motion.The complaint alleges that"Respondent...induced andencouraged employees of customers of Capital and theirsuppliers" (emphasis supplied)to engage in concerted actionagainst their employers for the unlawful objective of forcingthem to cease doing business with Capital Service.It furtheralleges such inducement to be violative of Section 8 (b) (1) (A),8 (b) (4) (A),and 8(b) (4) (B). At the hearing,in which CapitalService did not participate because of its failure to attenddespite due notice,theGeneral Counsel stated that it was his"theory of the case"that the appeal to the consuming publicthrough pickets was not violative of Section 8 (b) (4) (A) buttheother picketing and conduct established inducement ofemployees of customers of Capital Service and their supplierstoaction for an unlawful objective.The explicit language ofthe complaint,the explanation of the General Counsel at thehearing, and the failure of any party at the hearing to indicatethat the effect of the picketing on Capital Service employeeswas involved in the proceeding before the Board,convinceus that the Respondent was here being charged with andprosecuted for only the unlawful inducement of employeesof customers of Capital Service and their suppliers,and notwith infringing upon the rights of Capital Service employeeswithin themeaning of Section 8 (b) (1) (A).As noted above,such unlawful inducement of employees of the secondaryemployers was nevertheless alleged to have violated Section8 (b) (1) (A)aswell as 8 (b) (4) (A).The Board,however,in agreement with the Trial Examiner,found that, as all theevidence in the case was adduced on the question of suchunlawful inducement and as such inducement did not constitutea violation of Section 8 (b) (1) (A), there was no evidence tosupport that allegation.There being no other basis on whichtheSection 8 (b) (1) (A)violation was charged or litigated,theBoard accordingly dismissed that allegation of the com-plaint.After the hearing,which it failed to attend, Capital Service,in excepting to the Intermediate Report, contended for the firsttime, as it now does again in the instant motion,that the cus-tomer entrance consumer picketing involved constitutes re-straint and coercion of its employees in violation of Section8 (b) (1) (A).This contention was not specifically discussedin the original Decision and Order but the Board was and isnow of the view that this contention raises a new substantiveissue not within the scope of the instant complaint as set forthabove and not litigated at the hearing.We do not believe it tobewithin the province of a charging party under the Act,either by exceptions to an Intermediate Report or by post-decision motions, to seek to enlarge the basic scope of a com-plaint as issued by the General Counsel so as to raise issueswhich the responding party was not called upon to answer orto defend at the hearing,as a basis for the Board finding PITTSBURGH VALVE COMPANYlogadditional violations of the Act. As we see it, the issue ofrestraint and coercion of Capital Service's employees nowattempted to be raised by the charging party involves anunfair labor practice, fundamentally different and distinctfrom the secondary boycott violations encompassed by thecomplaint and litigated at the hearing,i.e., forcing customersof Capital Service and their suppliers to cease doing businesswithCapital Service by inducing the employees of thesesecondary employers to withhold their labor. Although the courtof appeals deemed it necessary to considerthe impact of theconsumer boycott on Capital Service's employees in order todecide the jurisdictional issue in the above-mentioned injunctioncase and stated in so deciding,that it regarded the Board tohave the "power"on the facts presented before the courtto find such action'a violation of Section 8 (b) (1) (A), and toenjoin it,"if in its discretion,itdetermines so to act," wedo not believe that the court could have intended that thislanguage be construed as an anticipatory ruling that suchsubstantive issue was in fact raised and litigated in the com-plaint proceeding now under considerationby theBoard. Wetherefore believe that a fundamental procedural rule againstdeciding an issue which has not been framed or raised by thepleadings and which has not been litigated before the Board,precludes our reaching this issue,regardless of what ourviewsmight prove to be on an independent consideration ofthe issue were it properly before us for determination.In view of the foregoing,Capital Service'smotion to modifythe Decision and Order herein is hereby denied.Chairman Farmer took no part in the consideration of theabove Order Denying Motion to Modify Decision and Order.PITTSBURGH VALVE COMPANY, STERLING MANUFAC-TURING COMPANY, and' HARDWARE BRASS MANUFAC-TURING COMPANYandUNITED STEELWORKERS OFAMERICA, CIO, Petitioner. Case No. 6-RC-l256. July 13,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W. G. StuartSherman,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston,Murdock, andPeterson].1The Employer's name appears as amended at the hearing.106 NLRB No. 12.